Citation Nr: 0738318	
Decision Date: 12/06/07    Archive Date: 12/13/07

DOCKET NO.  05-27 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating, in excess of 20 
percent, for a right knee disability status post arthroscopy 
for lateral meniscus tear.

2.  Entitlement to an increased rating, in excess of 10 
percent, for separately rated right knee osteoarthritis.

3.  Entitlement to an increased rating, in excess of 20 
percent, for a left knee disability status post arthroscopy.

4.  Whether entitlement to a separate compensable disability 
rating for left knee degenerative joint disease is warranted.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).




ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
January 1969.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's right knee disability status post 
arthroscopy for lateral meniscus tear is manifested by no 
more than moderate recurrent subluxation or lateral 
instability.

2.  The veteran's right knee arthritis is manifested by x-ray 
evidence showing degenerative joint disease with 
noncompensable limitation of motion and some crepitus.

3.  The veteran's left knee disability status post 
arthroscopy is manifested by no more than moderate recurrent 
subluxation or lateral instability.

4.  The veteran's left knee arthritis is manifested by x-ray 
evidence showing degenerative joint disease with 
noncompensable limitation of motion and some crepitus.


CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent for the veteran's right 
knee disability status post arthroscopy for lateral meniscus 
tear is not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Codes 5257, 5258, 5259 
(2007).

2.  A rating in excess of 10 percent for the veteran's 
separately assigned right knee osteoarthritis is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5260, 
5261 (2007).

3.  A rating in excess of 20 percent for the veteran's left 
knee disability status post arthroscopy is not warranted.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.71a, 
Diagnostic Codes 5257, 5258, 5259 (2007).

4.  The criteria are met for assigning a separate 10 percent 
rating for the veteran's left knee degenerative joint 
disease.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5260, 
5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, by letter 
mailed in November 2003, prior to its initial adjudication of 
these claims.

Although the originating agency did not specifically request 
the veteran to submit all pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and request him to submit such evidence or provide 
VA with the information and any authorization necessary for 
VA to obtain the evidence on the his behalf.  Therefore, the 
Board believes that the veteran was on notice of the fact 
that he should submit any pertinent evidence in his 
possession.

Although the veteran has not been provided notice of the type 
of evidence necessary to establish an effective date for the 
disabilities for which an increased rating is sought, the 
Board finds that there is no prejudice to him in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  As explained below, the Board 
has determined that increased ratings are not warranted for 
the veteran's right knee disability.  Consequently, no 
effective date will be assigned, so the failure to provide 
notice with respect to those elements of the claim was no 
more than harmless error.  With respect to the new rating 
assigned for the left knee disability, the RO will have 
opportunity to apprise the veteran of additional evidentiary 
considerations pertaining to this downstream issue when the 
rating decision implementing this Board decision is issued.  
So no further action is required at this time.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.

In sum, the Board is satisfied that the RO properly processed 
the claims following the provision of the required notice and 
that any procedural errors in its development and 
consideration of these claims were insignificant and non 
prejudicial to the veteran.  See Bernard, 4 Vet. App. at 394 
(1993).  Accordingly, the Board will address the merits of 
the claims.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2007).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2007).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
When, however, the limitation of motion of the specific joint 
involved is noncompensable under the appropriate diagnostic 
code, a 10 percent rating is for application for each such 
major joint affected by limitation of motion, to be combined, 
not added under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees, or a 30 
percent evaluation if flexion is limited 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, or 
a 30 percent evaluation if extension is limited to 20 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate, or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

Removal of semilunar cartilage warrants a 10 percent 
evaluation if it is symptomatic.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259.

Dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint will be rated 20 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

VA General Counsel has held that a claimant who has arthritis 
and instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, while cautioning that any 
such separate rating must be based on additional disabling 
symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  
Further, VA General Counsel has held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg) may be assigned for disability of the 
same joint.  VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).

Analysis

I.  Right Knee Disability Status Post Arthroscopy for Lateral 
Meniscus Tear

The originating agency rated the veteran's right knee 
disability as 20 percent disabling under Diagnostic Code 
5257, based on its opinion that the veteran's right knee pain 
is equivalent to moderate instability.

None of the medical evidence shows that the veteran has been 
found to have more than moderate instability of the knee at 
any time during the appeal period.  At the veteran's November 
2003 VA orthopedic examination the veteran complained of a 
popping sensation accompanied by increased pain that is 
relieved by putting his knee in place.  He also complained 
that his knee was wobbly and he reported to treat his pain 
with methadone.  The veteran also stated he was generally 
limited in his activities.

Upon physical examination, the veteran was found to have no 
joint effusion.  However, some crunching sensation was noted 
with passive flexion and extension.  Ligaments were 
considered intact and there was no warmth or sensation.

The Board has examined whether a higher rating could be 
assigned under the Diagnostic Code 5257.  However, because 
the right knee ligaments were considered to be essentially 
intact, a 30 percent rating for "severe" recurrent 
subluxation or lateral instability cannot be assigned.  The 
Board has considered whether a higher rating could be 
assigned under Diagnostic Code 5259 for symptomatic removal 
of semilunar cartilage.  However, this would yield no higher 
than a ten percent rating, so this would be less than the 
veteran currently receives under Diagnostic Code 5257.  Such 
a rating could not be assigned in addition to the veteran's 
current rating because that would entail compensating the 
veteran twice for the same symptoms.  See 38 C.F.R. § 4.14 
(pertaining to avoidance of pyramiding).  Also, while there 
is no effusion or dislocated cartilage evident at this time, 
because the veteran's surgical history involves a partial 
right knee meniscus removal, the symptoms of crunching and 
pain could be considered sufficient to warrant a 20 percent 
rating under Diagnostic Code 5258.  However, assigning a 
separate rating under these criteria would again constitute 
pyramiding for the same symptoms for which the current 20 
percent rating under Diagnostic Code 5257 is assigned.

Outpatient notes from May and August 2005 indicate the 
veteran was fitted with a knee brace and had difficulty 
walking a one-block distance.  He wore this knee brace and 
walked with a cane to his October 2005 VA orthopedic 
examination.  Again, he reported bilateral knee pain more 
severe in his right knee.  The veteran stated that he has no 
instability when he wears the brace, but did complain of 
flare ups of both knees about 5 times per year lasting for 
about 8 to 10 hours.  Other problems included standing for 
prolonged periods, squatting, or climbing.

Upon physical examination, the veteran was found to have a 
slow antalgic gait using his cane and knee brace.  The 
veteran's right knee showed moderate tenderness on the 
mediolateral aspect, along with mild swelling and crepitus.  
Motor function of 4/5 was indicated and the veteran had 
negative drawer and McMurray signs.  Despite the use of a 
brace, the examiner noted no clinical evidence of 
instability.

So the only additional clinical signs, when compared to the 
November 2003 VA examination, are the presence of moderate 
tenderness and mild swelling with some decrease in motor 
function of the right leg.  Even when factoring these into 
the prior discussion regarding Diagnostic Codes 5257, 5258, 
and 5259 an increased rating would not be warranted.  The 
veteran's instability cannot be characterized as severe, and 
a separate rating under the other criteria would constitute 
pyramiding.

So, in summary, the criteria for a higher rating for the 
veteran's right knee disability status post arthroscopy for 
lateral meniscus tear are not nearly approximated and a 
higher rating is not warranted.



II.  Right Knee Osteoarthritis

In addition to the rating for instability, the originating 
agency assigned a 10 percent rating for the veteran's right 
knee disability under Diagnostic Code 5003, based on evidence 
showing degenerative changes in the veteran's knee joint.

X-ray images associated with the veteran's November 2003 VA 
examination showed that intramedullary nail and proximal 
locking screws were removed, and that mild osteoarthritis was 
present in the lateral compartment of the veteran's right 
knee.  His right knee range of motion at that time was from 0 
to 125 degrees, which would not warrant a compensable rating 
for flexion or extension even when considering the discomfort 
experienced at the ends of this range.  These findings were 
approximated in the veteran's October 2005 VA examination 
report, where findings of 0 to 135 degrees of motion were 
shown.

An addendum to the veteran's October 2005 VA examination 
report indicates that the veteran had difficulty getting on 
and off the examining room table and with squatting 
exercises.  Still, while crepitus has been documented 
throughout the veteran's range of motion, there is no 
appropriate basis for concluding that the limitation of 
extension more nearly approximates limitation of to between 
30 and 45 degrees, as required for a compensable rating under 
Diagnostic Codes 5261.  In addition, the record provides no 
appropriate basis for the Board to conclude that the 
limitation of flexion more nearly approximates limitation to 
45 degrees than limitation to 60 degrees as required for a 
compensable rating under Diagnostic Code 5260.  In fact, the 
October 2005 examination report specifically states that 
repetitive use does not additionally limit the veteran's 
range of motion through pain, fatigue, weakness or lack of 
endurance.  Accordingly, even when considering the factors 
enunciated in Deluca, supra, the highest rating that can be 
assigned for the veteran's right knee arthritis is the 10 
percent rating he currently receives and a higher rating is 
not in order.



III.  Left Knee Disability Status Post Arthroscopy 

The originating agency rated the veteran's left knee 
disability as 20 percent disabling under Diagnostic Code 
5257, based on its opinion that the veteran's left knee is 
properly characterized as having moderate instability.

None of the medical evidence shows that the veteran has been 
found to have more than moderate instability of the knee at 
any time during the appeal period.  At the veteran's November 
2003 VA orthopedic examination the veteran complained of 
slightly less pain in his left knee than in his right.  His 
left knee pain was located at the anteromedial and 
infrapatellar aspects.  He added reports of flare ups at his 
October 2005 VA examination, and noted locking and problems 
standing for prolonged periods, squatting, or climbing.

After reviewing the evidence of record, to include the 
November 2003 and October 2005 VA orthopedic examination 
reports, the Board has considered whether a higher rating 
could be assigned for the veteran's left knee under 
Diagnostic Code 5257.  However, because the left knee 
ligaments were considered to be essentially intact, a 30 
percent rating for "severe" recurrent subluxation or lateral 
instability cannot be assigned  Also, as noted in prior 
discussion pertaining to the right knee, there is no 
additional symptomatology in the left knee that would support 
a higher rating under other potentially applicable rating 
criteria like Diagnostic Codes 5258 and 5259.  Accordingly, a 
rating higher than 20 percent for the veteran's left knee 
disability status post arthroscopy is not in order.

IV.  Left Knee Degenerative Joint Disease

The Board has also considered whether a separate rating could 
be assigned for the veteran's left knee arthritis.  While the 
X-ray evidence is somewhat contradictory - sometimes noting a 
normal left knee but other times noting mild arthritis - the 
Board resolves all reasonable doubt in favor of the veteran 
and finds that there is x-ray evidence of left knee 
degenerative joint disease.  

The Board notes that the examiner who wrote the November 2003 
VA examination report opines that the veteran's left knee 
arthritis is degenerative in nature and not traumatic.  In 
this, and in other cases, only independent medical evidence 
may be considered to support Board findings.  The Board is 
not free to substitute its own judgment for that of such an 
expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  But even if this the November 2003 examiner's 
statement is true, the veteran's left knee disability is 
service- connected and had it's onset during service.  So, 
giving the veteran the benefit of the doubt, there is no 
reason to exclude the arthritis from the greater left knee 
disability picture.  

In determining the disability rating to be assigned 
therefore, the must evaluate the veteran disability under the 
criterion for limitation of motion 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Upon physical examination in November 
2003, left knee range of motion was from 0 to 130 degrees.  
Later treatment records flexion down to 120 degrees.  As with 
the right knee, however, this does not provide a basis for 
assigning a compensable rating under Diagnostic Codes 5260 or 
5261.  This includes consideration of the Deluca criteria, 
which were expressly not shown in the November 2003 
examination. Accordingly, the Board finds that a separate 10 
percent rating is warranted under Diagnostic Code 5003 for 
the veteran's left knee degenerative joint disease base on x-
ray evidence and noncompensable limitation of motion.  As the 
veteran's left knee arthritis is without a compensable 
limitation to the veteran's range of motion, a rating higher 
than 10 percent is precluded under Diagnostic Codes 5260 and 
5261.


ORDER

A rating in excess of 20 percent for a right knee disability 
status post arthroscopy for lateral meniscus tear is denied.

A rating in excess of 10 percent for separately rated right 
knee osteoarthritis is denied.

A rating in excess of 20 percent for a left knee disability 
status post arthroscopy is denied.

A separate rating of ten percent, but not higher, for left 
knee degenerative joint disease is granted.


REMAND

The other issue on appeal is entitlement to an award of a 
TDIU rating.  As discussed above, the Board has assigned a 
separate 10 percent rating for the veteran's service-
connected left knee degenerative joint disease with 
noncompensable limitation of motion.  Given this change in 
circumstances, and to accord the veteran due process, the RO 
should readjudicate the issue of entitlement to an award of a 
TDIU rating following its implementation of the increased 
evaluation.

The most recent clinical evidence directly addressing the 
veteran's employability is the November 2003 VA examination 
report, which states that the veteran bilateral knee 
arthritis would not prevent employment requiring light to 
moderate activity.  Moderate impairment of function was noted 
with stressful use.  The more recent October 2005 VA 
examination does not address the veteran's employability, 
apart from restating the history given by the veteran, so 
there is no up-to-date information regarding the veteran's 
employment status.  Finally, a private medical treatment 
report contained in the Social Security records associated 
with the claims file indicate other significant injuries 
which are not service connected but do contribute to 
impairment of the veteran's ability to function.  Therefore, 
the Board finds that another VA examination is necessary, in 
order to address the veteran's disability and employability 
status.

Also, the Board notes that the veteran has not been provided 
with all notice required under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2007) as he was not provided 
notice concerning the specific evidentiary requirements for 
establishing a TDIU claim, or the requirements for 
establishing an effective date thereto.  Therefore, while 
this case is in remand status, the RO or the AMC should 
ensure that all notice required under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2007) is provided.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided all 
notice required under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2007), to include notice in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, No. 2006-
7303 (Fed. Cir. Apr. 5, 2007).  In 
particular, he should be requested to 
provide up-to-date information concerning 
his employment history and to submit or 
identify any outstanding medical records 
pertaining to treatment or evaluation of 
his service-connected disabilities during 
the period of this claim.  In addition, he 
should submit any other evidence, such as 
employment records or statements from 
employers and physicians, supporting his 
contention that he is unemployable due to 
service-connected disabilities.

2.  Then, the RO or the AMC should arrange 
for the veteran to be afforded a VA 
examination to determine the current 
manifestations of his service-connected 
bilateral knee disabilities and their 
impact on his ability to work, to include 
whether these disabilities, solely, render 
him unable to secure substantially gainful 
employment.  The claims folders must be 
made available to and reviewed by the 
examiner.  The rationale for all opinions 
expressed should also be provided.

3.  Then, the RO or the AMC should 
readjudicate the TDIU claim following 
implementation of the left knee arthritis 
rating award.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


